87 S.E.2d 911 (1955)
242 N.C. 500
In the Matter of ASSIGNMENT OF the SCHOOL CHILDREN IN the STELLA COMMUNITY OF CARTERET COUNTY to the White Oak School in Onslow County.
No. 453.
Supreme Court of North Carolina.
June 30, 1955.
*912 Jones, Reed & Griffin, Kinston, for petitioners-appellants.
Hughes & Abbott, Trenton, for movants-appellants.
Atty. Gen. Harry McMullan and Asst. Atty. Gen. Claude L. Love for respondent State Board of Education, appellee.
John D. Larkins, Jr., Trenton, for respondent Board of Education of Jones County, appellee.
*913 BOBBITT, Justice.
When this controversy was before the State Board of Education, it had authority to tranfer children living in one administrative unit or district to another for the school term without the payment of tuition. G.S. § 115-352. Petitioners contended principally that the State Board, in making its said order of May, 1954, did not in fact exercise its independent judgment and failed to comply with procedural requirements.
Whether the said order of May, 1954, was valid, is of no significance now. The controversy has become moot. The petitioners' cause of action, if any they had, has ceased to exist.
During the school year 1954-55, each of the Stella children attended the school, whether in Jones or Onslow, of his choice. While the judgment decided the case against petitioners, petitioners have accomplished their purpose insofar as the school year 1954-55 is concerned.
Under ch. 1372, Session Laws of 1955, subchapter VIII, Art. 19, sec. 3, being a comprehensive rewriting of ch. 115 of the General Statutes, the State Board no longer has the authority formerly vested in it by G.S. § 115-352. Now, "pupils residing in one administrative unit may be assigned either with or without the payment of tuition to a school located in another administrative unit upon such terms and conditions as may be agreed in writing between the boards of education of the administrative units involved and entered upon the official records of such boards." Hence, the said order of May, 1954, has no application to any school year subsequent to 1954-55.
The judgment of the court below is presumed to be correct. Unless reversed, upon the merits, by decision on appeal, no part of the costs can be adjudged against the appellees. Moreover, this Court will not pass upon the merits of a controversy that no longer exists, merely to determine who shall pay the costs. Taylor v. Vann, 127 N.C. 243, 37 S.E. 263; Com'rs of Vance County v. Gill, 126 N.C. 86, 35 S.E. 228; Herring v. Pugh, 125 N.C. 437, 34 S.E. 538.
The question as to the validity of said order of May, 1954, having become moot, petitioners' appeal from the judgment of the court below is dismissed.
No judgment adverse to the position taken by Martha Mae Griffin, et al., having been entered by the court below, their purported appeal from the denial of their motion for leave to intervene is dismissed.
Appeals dismissed.